
	
		I
		112th CONGRESS
		1st Session
		H. R. 2592
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2011
			Mr. Schock introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on the amount of charitable contributions of ordinary income
		  property taken into account in determining the charitable contribution
		  deduction for any trade or business.
	
	
		1.Short titleThis Act may be cited as the
			 Charitable Contribution Parity and Enhancement
			 Act.
		2.Special rule for
			 charitable contributions of ordinary income property for all trades or
			 businesses
			(a)In
			 generalSubparagraph (A) of
			 section 170(e)(3) of the Internal Revenue Code of 1986 is amended by striking
			 by a corporation (other than a corporation which is an S
			 corporation) and inserting from a trade or business of the
			 taxpayer.
			(b)LimitationSubparagraph (A) of section 170(e)(3) of
			 such Code is amended by adding at the end the following flush sentence:
				
					In the
				case of a taxpayer other than a C corporation, the aggregate amount of such
				contributions for any taxable year which may be taken into account under this
				subparagraph shall not exceed 10 percent of the taxpayer’s aggregate net income
				for such taxable year from all trades or businesses from which such
				contributions were made, computed without regard to this
				section..
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2011, and to taxable years ending after
			 such date.
			
